Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office action is in response to a preliminary amendment filed on 02/18/2020. Currently, preliminarily amended claims 1-15 and new claims 16-20 are pending and examined below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 09/01/2020 ("09-01-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 09-01-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL, MANUFACTURING METHOD THEREOR, AND DISPLAY DEVICE HAVING MULTIPLE SPACERS PROVIDED WITH WATER-BLOCKING LAYER

A. Prior-art rejection based on Chen
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action1:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0240852 A1 to Chen ("Chen").
Fig. 1 of Chen has been annotated to support the rejection below: 	
[AltContent: textbox (FE3 (FE4))][AltContent: textbox (FE2)]
[AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SP4)][AltContent: textbox (S2)]
[AltContent: arrow][AltContent: textbox (SP2)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (SP3)][AltContent: textbox (SP1)][AltContent: arrow][AltContent: ][AltContent: textbox (S1)][AltContent: textbox (FE1)][AltContent: arrow]
    PNG
    media_image1.png
    239
    492
    media_image1.png
    Greyscale
	
Regarding independent claim 1, Chen teaches a display panel 100 (see Fig. 1 as annotated above; see also Fig. 2 which shows the enclosures formed by sealant 50 and protrusions 222.), comprising:
	a back plate 10 (para [0020] - "a flexible substrate 10") having a first surface S1;
	a cover plate 40 (para [0020] - "a flexible cover plate 40") disposed opposite the back plate 10, the cover plate 40 having a second surface S2 opposite the first surface S1;
	a first spacer SP1 or SP1, SP3 (para [0025] - "...three protrusions 222 (black part in FIG. 2) equally spaced from each other are fixed on packaging section 22."; para [0024] - "...a buffer layer 201, a gate insulating layer 202 and a passivation layer 203 sequentially stacked on flexible substrate 10." Fig. 1 shows three sets with each set including protrusion 222, 203, 202, 201) protruding from an edge 22 of the first surface S1 and having a closed structure (para [0056] - "...achieving sealing of edges of flexible display screen 100, and ensuring waterproof and anti-oxygen performance of the flexible display screen"), the first spacer SP1 or SP1, SP3 comprising a first connecting end (interface between layer 201 and flexible substrate 10.) connected to the back plate 10 and a first free end FE1 extending away from the back plate 10; and
	a second spacer 50 or SP2 (para [0021] - "Sealant 50"; see Fig. 1 as annotated above) protruding from an edge 22 of the second surface S2 and having a closed structure (para [0056] - "...achieving sealing of edges of flexible display screen 100, and ensuring waterproof and anti-oxygen performance of the flexible display screen"), the second spacer 50 comprising a second connecting end (interface between sealant 50 FE2 extending away from the cover plate 40; 
	wherein the first free end FE1 presses against the second free end FE2.
	Regarding claim 2, Chen teaches the first free end FE1 of the first spacer SP1 that has a first end surface surface of FE1; 
	the second free end FE2 of the second spacer 50 has a second end surface surface of FE2; and
	the first end surface surface of FE1 of the first free end FE1 is in face-sharing contact with the second end surface surface of FE2 of the second free end FE2. 
	Regarding claim 3, Chen teaches an area of the first connecting end is larger than an area of the first free end FE1; and/or
	an area of the second connecting end is larger than an area of the second free end FE2 (see Fig. 1 as annotated above).
	Regarding claim 4, Chen teaches the display panel 100 that is configured to be formed by combining the back plate 10 with the cover plate 40; and
	a sum of a height of the first spacer SP1 relative to the first surface S1 and a height of the second spacer 50 relative to the second surface S2 is greater than a distance between the back plate 10 and the cover plate 40 after the display panel 100 is formed (Fig. 1 shows the interdigitated relationship between SP1 and 50, so the sum of the height of SP1 and the height of 50 is necessarily greater than the distance between the back plate 10 and the cover plate 40.), such that the first spacer SP1 and the second spacer 50 are pressed and deformed by each other during forming of the display panel 100 (A limitation of "are pressed and deformed by each other during the 
	Regarding claim 5, Chen teaches the first spacer SP1 that has a first trapezoidal cross-section along a plane perpendicular to the first surface, where a long base of the first trapezoidal cross-section is coupled to the first surface S1;
	the second spacer 50 has a second trapezoidal cross-section along a plane perpendicular to the second surface S2, where a long base of the second trapezoidal cross section is coupled to the second surface S2; and
	an end surface of the first spacer SP1 corresponding to a short base of the first trapezoidal cross-section is in face-sharing (indirect) contact with an end surface of the second spacer 50 corresponding to a short base of the second trapezoidal cross-section (see Fig. 1 as annotated above). 
	Regarding claim 6, Chen teaches surfaces of the first spacer SP1 are provided with a first water-blocking layer (para [0025] - "Each protrusion 222 can prevent packaging section 22 from contacting water and oxygen."); and/or 
	the surfaces of the second spacer 50 are provided with a second water-blocking (interfacial) layer (para [0027] - "...so that sealant 50 can be filled in the gaps to achieve sealing between the peripheral edge of the flexible over plate 40 and packaging section 22...sealing performance of the edges of flexible cover plate 40 and packaging section 22 can be improved, thereby improving waterproof and anti-oxygen performance."). 
Regarding claim 7, Chen teaches the first spacer SP1 that includes a plurality of first spacers (three sets of spacers SP1 are shown in Fig. 1 as annotated above.) arranged at intervals along an edge-to-center direction of the back plate 10; 
	the second spacer 50 is included in a plurality of second spacers (Fig. 1 shows a pair of protrusions of the sealant 50 in the grooves 221); and
	the first end surfaces of the first free ends of the plurality of first spacers are respectively in face-sharing (indirect) contact with the second end surfaces of the second free ends of the plurality of second spacers (see Fig. 1 as annotated above.). 
	Regarding claim 8, Chen teaches the first surface S1 is convexly provided with a third spacer SP3 having a closed structure (see Fig. 2), the third spacer SP3 being located opposite to an inner side of the first spacer SP1 and having two third sides respectively facing an edge 22 and a center 21 of the back plate 10; 
	the second surface S2 is convexly provided with a fourth spacer SP4 having a closed structure (see Fig. 2), the fourth spacer SP4 being located opposite to an inner side of the second spacer SP2 and having two fourth sides respectively facing an edge 22 and a center 21 of the cover plate 40; and
	the third spacer SP3 and the fourth spacer SP4 that are staggered along an edge-to-center direction of the back plate 10, at least a portion of one third side of the third spacer SP3 being in a face-sharing contact with at least a portion of an adjacent (near) fourth side of the fourth spacer SP4.
	Regarding claim 9, Chen teaches the third spacer SP3 that has a third connecting end connected to the back plate 10 and a third free end FE3 extending away FE3; and/or
	the fourth spacer SP4 that has a fourth connecting end connected to the cover plate 40 and a fourth free end FE4 extending away from the cover plate 40, an area of the fourth connecting end being larger than an area of the fourth free end FE4. 
	Regarding claim 10, Chen teaches the third spacer SP3 that has a third trapezoidal cross-section, wherein a long base of the third trapezoidal cross-section is coupled to the first surface S1;
	the fourth spacer SP4 that has a fourth trapezoidal cross-section, where a long base of the fourth trapezoidal cross-section is coupled to the second surface S2; and
	at least a portion of one leg of the third trapezoidal cross-section is in face-sharing (indirect) contact with a least a portion of one leg of the fourth trapezoidal cross-section. 
	Regarding claim 11, Chen teaches the surfaces (of the protrusions 222) of the first spacer SP1 are provided with a first water blocking (interfacial) layer (para [0025] - "Each protrusion 222 can prevent packaging section 22 from contacting water and oxygen."); and/or
	surfaces of the second spacer 50 are provided with a second water-blocking (interfacial) layer (para [0027] - "...so that sealant 50 can be filled in the gaps to achieve sealing between the peripheral edge of the flexible over plate 40 and packaging section 22...sealing performance of the edges of flexible cover plate 40 and packaging section 22 can be improved, thereby improving waterproof and anti-oxygen performance."). 
Regarding claim 13, Chen teaches a display component 30 (para [0027] - "organic electroluminescent layer 30"); and
	a dam layer D disposed between the back plate 10 and the cover pate 40, the dam layer located between the display component and each of the first spacer SP1 and the second spacer SP2 (see Fig. 1 as annotated above). 

	Regarding independent claim 14, Chen teaches a display device, comprising:
	a display panel 100 (see Fig. 1 as annotated above; see also Fig. 2 which shows the enclosures formed by sealant 50 and protrusions 222.), the display panel comprising:
	a back plate 10 (para [0020] - "a flexible substrate 10") having a first surface S1;
	a cover plate 40 (para [0020] - "a flexible cover plate 40") disposed opposite the back plate 10, the cover plate 40 having a second surface S2 opposite the first surface S1;
	a first spacer SP1 or SP1, SP3 (para [0025] - "...three protrusions 222 (black part in FIG. 2) equally spaced from each other are fixed on packaging section 22."; para [0024] - "...a buffer layer 201, a gate insulating layer 202 and a passivation layer 203 sequentially stacked on flexible substrate 10." Fig. 1 shows three sets with each set including protrusion 222, 203, 202, 201) protruding from an edge 22 of the first surface S1 and having a closed structure (para [0056] - "...achieving sealing of edges of flexible display screen 100, and ensuring waterproof and anti-oxygen performance of the flexible display screen"), the first spacer 222, 203, 202, 201 comprising a first FE1 extending away from the back plate 10; and
	a second spacer 50 or SP2 (para [0021] - "Sealant 50"; see Fig. 1 as annotated above) protruding from an edge 22 of the second surface S2 and having a closed structure (para [0056] - "...achieving sealing of edges of flexible display screen 100, and ensuring waterproof and anti-oxygen performance of the flexible display screen"), the second spacer 50 comprising a second connecting end (interface between sealant 50 and flexible cover plate 40) connected to the cover plate 40 and a second free end FE2 extending away from the cover plate 40; and
	a display component a display component 30 (para [0027] - "organic electroluminescent layer 30") disposed in a middle portion of the first surface of the back plate 10;
	wherein the first free end FE1 presses against the second free end FE2.

	Regarding independent claim 15, Chen teaches a method of manufacturing a display panel 100 (see Fig. 1 as annotated above; see also Fig. 2 which shows the enclosures formed by sealant 50 and protrusions 222.), the method comprising:
	preparing a back plate 10 (para [0020] - "a flexible substrate 10") having a first surface S1 and a cover plate 40 (para [0020] - "a flexible cover plate 40");
	forming a first spacer SP1 or SP1, SP3 (para [0025] - "...three protrusions 222 (black part in FIG. 2) equally spaced from each other are fixed on packaging section 22."; para [0024] - "...a buffer layer 201, a gate insulating layer 202 and a passivation layer 203 sequentially stacked on flexible substrate 10." Fig. 1 shows three sets with SP1 or SP1, SP3 comprising a first connecting end (interface between layer 201 and flexible substrate 10.) connected to the back plate 10 and a first free end FE1 extending away from the back plate 10;
	forming a display component 30 (para [0027] - "organic electroluminescent layer 30") in a middle portion of the first surface of the back plate 10;
	forming a second spacer 50 or SP2 (para [0021] - "Sealant 50"; see Fig. 1 as annotated above) protruding from an edge 22 of the second surface S2 and having a closed structure (para [0056] - "...achieving sealing of edges of flexible display screen 100, and ensuring waterproof and anti-oxygen performance of the flexible display screen"), the second spacer 50 comprising a second connecting end (interface between sealant 50 and flexible cover plate 40) connected to the cover plate 40 and a second free end FE2 extending away from the cover plate 40; and
	coupling the back plate 10 to the cover plate 40 such that the first free end FE1 presses against the second free end FE2 of the second spacer 50.
	Regarding claim 16, Chen teaches forming a first water-blocking (interfacial) layer (para [0025] - "Each protrusion 222 can prevent packaging section 22 from contacting water and oxygen.") on surfaces of the first spacer SP1; and/or 
	forming a second water-blocking (interfacial) layer (para [0027] - "...so that sealant 50 can be filled in the gaps to achieve sealing between the peripheral edge of the flexible over plate 40 and packaging section 22...sealing performance of the edges 
	Regarding claim 20,	 Chen teaches coating a dam glue adjacent (near) to an edge region 22 to form a dam layer D. 

B. Prior-art rejection based on Watabe
Claim Rejections - 35 USC § 102
Claims 1, 2, 6, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0229664 A1 to Watabe et al. ("Watabe").
	Fig. 5 of Watabe is provided to support the rejections below:
	
    PNG
    media_image2.png
    339
    560
    media_image2.png
    Greyscale


	Regarding independent claim 1, Watabe teaches a display panel (see Fig. 5; see also Fig. 6), comprising:
	a back plate 96 (para [0051] - "a support plate 96") having a first surface;

	a first spacer 98a (para [0061] - "rib 98a") protruding from an edge 94 of the first surface and having a closed structure (see Fig. 6), the first spacer 98a comprising a first connecting end connected to the back plate 96 and a first free end (interface between the ridge-like second rib 98a and color filter layer 68) extending away from the back plate 96; and
	a second spacer 92 (para [0047] - A ridge-like first rib 92") protruding from an edge 94 of the second surface and having a closed structure (see Fig. 6), the second spacer 92 comprising a second connecting end connected to the cover plate 90 and a second free end (interface between the ridge-like first rib 92 and cover layer 58) extending away from the cover plate 90;
	wherein the first free end presses against the second free end (see Fig. 5). 
	Regarding claim 2, Watabe teaches the first free end of the first spacer 98a that has a first end surface;
	the second free end of the second spacer 92 that has a second end surface; and
	the first end surface of the first free end is in face-sharing contact with the second end surface of the second free end (see Fig. 5). 
	Regarding claim 6, Watabe teaches surfaces of the first spacer 98a are provided with a first water-blocking layer 68 (para [0037] - "Similarly, in the base member 66 of the counter substrate 44, since the color filter 68, the end part 64 and the barrier layer 70, which do not easily pass moisture or oxygen through...") and/or

	Regarding claim 13, Watabe teaches a display component 4 or OLED layer (para [0035] - "pixel array part 4"; para [0034] - "The OLED layer is stacked on the circuit layer, and a cover layer 58 is stacked on the OLED layer."); and
	a dam layer 100 (para [0057] - "After the fillers 72, 100 are hardened, the joined body of the substrate layers 200, 202 is divided together with the support plates 90, 96 into the respective display panels 40...") disposed between the back plate 96 and the cover plate 90, the dam layer located between the display component and each of the first spacer 98a and the second spacer 92. 
	Regarding independent claim 14, Watabe teaches a display device (para [0064] - "In the embodiment, the case of an organic EL display device is illustrated as a disclosed example of the display device."), comprising:
	a display panel (see Fig. 5; see also Fig. 6), the display panel comprising:
	a back plate 96 (para [0051] - "a support plate 96") having a first surface;
	a cover plate 90 (para [0045] - "support plate 90") disposed opposite the back plate 96, the cover plate 90 having a second surface opposite the first surface;
	a first spacer 98a (para [0061] - "rib 98a") protruding from an edge 94 of the first surface and having a closed structure (see Fig. 6), the first spacer 98a comprising a first connecting end connected to the back plate 96 and a first free end (interface between the ridge-like second rib 98a and color filter layer 68) extending away from the back plate 96; and

	a display component 4 or OLED layer (para [0035] - "pixel array part 4"; para [0034] - "The OLED layer is stacked on the circuit layer, and a cover layer 58 is stacked on the OLED layer.") disposed in a middle portion 46 the second first surface of the back plate 96; 
	wherein the first free end presses against the second free end (see Fig. 5). 
	Regarding independent claim 15, Watabe teaches a method of manufacturing a display panel (see Fig. 5; see also Fig. 6), the method comprising:
	preparing a back plate 96 (para [0051] - "a support plate 96") and a cover plate 90 (para [0045] - "support plate 90");
	forming a first spacer 98a (para [0061] - "rib 98a") having a closed structure (see Fig. 6) at an edge 94 of a first surface of the back plate 96, the first spacer 98a comprising a first connecting end connected to the back plate 96 and a first free end (interface between the ridge-like second rib 98a and color filter layer 68) extending away from the back plate 96;
	forming a display component 4 or OLED layer (para [0035] - "pixel array part 4"; para [0034] - "The OLED layer is stacked on the circuit layer, and a cover layer 58 is stacked on the OLED layer.") in a middle portion 46 of the first surface of the back plate 96;

	coupling the back plate 96 to the cover plate 90 such that the first free end of the first spacer 98a presses against the second free end of the second spacer 92 (see Fig. 5). 
	Regarding claim 16, Watabe teaches forming a first water-blocking layer 68 (para [0037] - "Similarly, in the base member 66 of the counter substrate 44, since the color filter 68, the end part 64 and the barrier layer 70, which do not easily pass moisture or oxygen through...") on surfaces of the first spacer 98a and/or
	forming a second water-blocking layer 58 (para [0034] - "The cover layer 58 is made of a film with moisture-proof function and protects the OLED from property deterioration due to moisture.") on surfaces of the second spacer 92. 
	Regarding claim 20, Watabe teaches coating a dam glue adjacent to an edge region 94 of the back plate 96 to form a dam layer 100 (para [0057] - "After the fillers 72, 100 are hardened, the joined body of the substrate layers 200, 202 is divided together with the support plates 90, 96 into the respective display panels 40...").




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 12 and the intervening claim 8 or (ii) claim 12 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 8.
Claim 17 is objected to, but would be allowable if (i) its base claim 15 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 15.
Claims 18 and 19 are allowable, because they depend from the allowable 
claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0067014 A1 to Park et al.
Pub. No. US 2019/0181376 A1 to Kim
Pub. No. US 2018/0233696 A1 to Qian
Pub. No. US 2017/0194397 A1 to Kim 
Pub. No. US 2016/0013441 A1 to Hong
Pub. No. US 2016/0343791 A1 to Liu et al.
Pub. No. US 2015/0123092 A1 to Kikuchi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 May 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.